                                         Case 3:17-cr-00175-CRB Document 551 Filed 05/01/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                             IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    UNITED STATES OF AMERICA,                          Case No. 17-cr-00175-CRB-1
                                   9                    Plaintiff,
                                                                                           ORDER RE HOME CONFINEMENT
                                  10               v.
                                  11    TAJ ARMON REID,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13          Defendant Taj Reid is simultaneously seeking both compassionate release and home
                                  14   confinement at the address on International Blvd. in Oakland where he resided pretrial.
                                  15   See Mot. (dkt. 541) at 29–30 (“Inmate Request to Staff”); Supp. Mot. (dkt. 543) at 2;
                                  16   Order Staying Motion (dkt. 547) at 2. The Probation Department inspected the home in
                                  17   December 2011 and found it satisfactory, and it confirmed on April 17, 2020, that “nothing
                                  18   has changed.”
                                  19          The government has now filed a status report informing the Court that on April 22,
                                  20   2020, Defendant Taj Reid “was found preliminarily eligible and referred for further
                                  21   processing” on his request for home confinement. See Status Report (dkt. 550) at 1. The
                                  22   government notes that if Reid is approved for home confinement, he must then be
                                  23   quarantined for 14 days prior to his release. Id.
                                  24          The Court hereby DIRECTS the government to inform the Court by close of
                                  25   business on Monday, May 4, 2020: (1) when Reid will be placed on home confinement;
                                  26   and (2) why, if Reid was preliminarily approved on April 22, 2020, he was not placed into
                                  27          //
                                  28          //
                                         Case 3:17-cr-00175-CRB Document 551 Filed 05/01/20 Page 2 of 2




                                   1   quarantine on that same day.
                                   2         IT IS SO ORDERED.
                                   3         Dated: May 1, 2020
                                                                                CHARLES R. BREYER
                                   4                                            United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            2
